Citation Nr: 1010304	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and K.S.




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for service 
connection for a bilateral foot disability, bilateral hearing 
loss, and tinnitus.

The Veteran and his representative appeared at the RO for a 
videoconference hearing with the Board in August 2009, where 
he submitted oral testimony in support of his claim.  A 
transcript of this hearing has been obtained and associated 
with his claims file.  

For the reasons that will be discussed below in the remand 
portion of this decision, the issue of entitlement to service 
connection for hearing loss and tinnitus is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for further evidentiary development.  VA will notify 
the appellant and his representative if any further action is 
required on their part.


FINDING OF FACT

A chronic bilateral foot disability is not shown to have had 
its onset during active duty, arthritis was not manifest 
within one year of service, and a bilateral foot disability 
is not shown to be related to service or any event of service 
origin.




CONCLUSION OF LAW

A chronic bilateral foot disability was not incurred in or 
aggravated by active military service and arthritis may not 
be presumed to have been.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA) and the duty 
to assist.

With respect to the claim for service connection for a 
bilateral foot disability decided herein, the Board notes 
that, in accordance with the VCAA, VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Additionally, in the subsequent case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), 
the Court held that adequate notice must also include 
informing the claimant of (4) degree of disability; and (5) 
effective date.

The Veteran's claim for VA compensation for his foot 
disability was received by VA in October 2006.  In response, 
he was furnished with a letter issued in October 2006, prior 
to initial adjudication of the claim, which satisfies the 
duty to notify provisions with respect to all five of the 
aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, because the 
notice that was provided before the service connection claim 
was first adjudicated was legally sufficient, VA's duty to 
notify in this case is satisfied.  In any case, since the 
Board has concluded in this appellate decision that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned in this regard are rendered 
moot.  

In addition, the Board finds that the duty to assist the 
Veteran has been satisfied.  All relevant records that are 
obtainable have been associated with the Veteran's claims 
file and were reviewed by both the RO and the Board in 
connection with his claim.  In this regard, the Veteran's 
service treatment records and his relevant post-service 
treatment records for bilateral foot complaints from VA and 
private healthcare providers for the period from 2000 - 2007 
have been obtained and associated with the evidence.  The 
Board notes that in his VA Form 21-4142 (Authorization and 
Consent to Release Information to VA), dated in October 2006, 
the Veteran reported that he received treatment for his foot 
complaints from 2000 - 2006.  At his August 2009 
videoconference hearing, the Veteran testified that he began 
to receive treatment for foot complaints post-service only 
beginning approximately 4 - 5 years earlier.  He further 
testified that he underwent a post-service physical 
examination while seeking employment at Western Illinois 
University, and that the examination was cursory and revealed 
no abnormal findings and made no diagnosis as pertinent to 
his feet.  Thus, based on the Veteran's statements regarding 
his treatment history, the Board finds that the clinical 
evidence of record that pertains to his foot treatment for 
the period from 2000 - 2007 is complete for adjudication 
purposes.  Although the report of his post-service 
examination for employment at Western Illinois University is 
not of record, as the Veteran has testified that no clinical 
findings regarding his feet were presented at this 
examination, the absence of this examination report causes no 
harm to the Veteran's claim.  In any case, during the course 
of this appeal neither the Veteran nor his representative 
have identified any outstanding evidence pertinent to his 
foot disability claim that must be obtained and associated 
with the record.
    
In view of the foregoing discussion, the Board concludes that 
the Veteran has had adequate opportunity to present evidence 
and argument in support of his claim for service connection 
for a bilateral foot disability and that there has been 
sufficient development of the record to adjudicate the claim 
on the merits.  A remand for further evidentiary development 
is therefore unnecessary.  

Although the Veteran was not provided with a VA examination 
addressing his foot disability claim, this deficit does not 
render the existing record unusable for purposes of 
adjudicating this claim on the merits.  Firstly, the Board 
accepts that the Veteran has the current chronic bilateral 
disabilities of his feet for which he claims entitlement to 
VA compensation, as demonstrated by post-service private and 
VA medical records presently associated with the evidence and 
dated 2000 - 2007, which show treatment for recurrent 
complaints of bilateral foot symptoms and diagnoses of 
chronic disabling orthopedic conditions pertinent thereto.  
Thus, providing an examination merely to establish a current 
diagnosis is unnecessary.  The Board is mindful of the test 
prescribed by the Court in McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006), regarding whether a medical examination 
is necessary to adjudicate a claim, and finds that the 
absence of an examination addressing this issue is not 
prejudicial to the Veteran's foot claim as he has not met the 
criteria under McLendon to warrant such an examination and, 
furthermore, the service and private medical records 
presently associated with the claims file provide sufficient 
evidence to decide the issue on appeal, so that a VA 
examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met 
all four elements set forth in McLendon, which emphasize that 
a VA examination must be provided when there is: (1) 
competent evidence of current disability or recurrent 
symptoms; (2) establishment of an in-service event, injury, 
or disease; (3) an indication that the current disability may 
be associated with the in-service event; and (4) insufficient 
competent medical evidence to decide the claim.  As will be 
further discussed in detail below, the Board has determined 
that the Veteran's statements regarding a history of onset of 
bilateral foot symptoms in service with continuity thereafter 
are not credible, and as his statements constitute the only 
evidence in the present appeal averring a link between his 
claimed bilateral foot disability and service, the second and 
third elements of the McLendon test have not been met (i.e., 
establishment of an in-service event, injury, or disease; and 
an indication that the current disability may be associated 
with the in-service event).  Therefore, the absence of a 
medical examination addressing this issue does not constitute 
a breach of VA's duty to assist.  Furthermore, the Board 
concludes as a factual matter that the existing clinical 
evidence of record pertaining to his bilateral foot 
disability, as described above, is sufficient to decide the 
claim, such that remanding the case for an examination to 
address this matter would be an unnecessary expenditure of VA 
resources.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to service connection for a bilateral foot 
disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for degenerative joint disease, or 
arthritis, or other chronic orthopedic disability, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

In the present case, the Veteran's service treatment records 
show normal clinical findings on examination of his feet on 
enlistment examination in May 1966 and on separation 
examination in June 1968.  In medical history questionnaires 
accompanying both of the aforementioned examinations, the 
Veteran denied having any history of foot trouble.  The 
records also show no treatment for any complaints of foot 
pain during active duty.  In a signed affidavit dated in 
August 1968, the Veteran affirmed on separation from service 
that there was no change in his medical condition as of the 
previous examination of June 1968.  

Post-service private and VA medical records for the period of 
2000 - 2007 show, in pertinent part, that starting in July 
2001, the Veteran complained of foot pain of 6 months to a 
year in duration.  The July 2001 treatment report also shows 
that he reported at the time having no prior history of foot 
injury.  Records dated thereafter show treatment for 
bilateral foot complaints and, as pertinent, diagnoses of 
bilateral foot pain, plantar fasciitis, bilateral hallux 
limitus (i.e., limitation of motion of the great toe), 
bilateral osteoarthrosis, and degenerative joint disease.  
The treatment reports include a note in October 2002 that the 
Veteran reported that he was in the honor guard during 
service and that he has had trouble with his feet ever since.  
However, none of the aforementioned records present any 
objective nexus opinion specifically linking any of the 
Veteran's present foot diagnoses to his military service.

At his August 2009 videoconference hearing, the Veteran 
testified that his feet began bothering him during service 
and were the result of prolonged standing and marching in 
shoes with steel cleats during his two-year period of active 
duty.  He denied having any foot problems prior to entry into 
service and stated that he never sought treatment for 
complaints of foot symptoms during service.  He reported that 
following his discharge from service, he had a work-related 
physical examination pertaining to his application for 
employment at Western Illinois University.  The examination 
reportedly lasted only 3 minutes and revealed no abnormal 
findings as pertinent to his feet.  He testified at his 
August 2009 hearing that he first sought treatment for his 
foot problems approximately 4 - 5 years earlier.  He treated 
his present foot problems with prescribed orthotic inserts 
for his shoes.  He reported that the frequency of his foot 
problems occurred on an off-and-on basis, aggravated by 
prolonged standing, especially on concrete, or prolonged 
upright activity.  He expressed his positive belief that his 
foot problems were the result of active service from August 
1966 - August 1968.  

As previously stated, the Board concedes that the Veteran 
presently has a chronic orthopedic disability of his feet, 
bilaterally, as demonstrated by the aforementioned post-
service medical records.  The Board has considered the 
evidence discussed above and observes that the only evidence 
that actually relates the Veteran's current bilateral foot 
disabilities to his military service are his own personal 
statements of having onset of foot symptoms in service and of 
having continuity of foot symptomatology from that time 
forward.  His service treatment records show normal foot 
findings throughout service, no treatment for foot complaints 
during service, and no abnormal findings on examination of 
his feet on separation examination in June 1968.  
Significantly, the Veteran also expressly denied having any 
foot trouble in his medical history questionnaire on 
separation examination in June 1968, and he affirmed this in 
an August 1968 affidavit as to his medical condition when he 
was released from active duty.  However, the absence of 
contemporaneous medical evidence is not an absolute bar to 
service connection as the Veteran's lay statements as to 
continuity of his foot symptoms may be sufficient in 
themselves to support a service connection claim where the 
lay evidence is ultimately deemed to be credible and 
competent.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When viewed with the other clinical evidence, however, the 
Board finds that the Veteran's statements regarding 
continuity of his bilateral foot symptoms since service are 
not credible.  Firstly, the service separation examination of 
June 1968 shows normal findings on objective assessment of 
his feet and no diagnosis of a chronic disability affecting 
them, and no reported history on part of the Veteran of 
having any foot trouble in service.  This medical evidence, 
which is contemporaneous to his period of active duty, 
contradicts the Veteran's account of having onset of foot 
symptoms in service, as it would be reasonable to expect any 
such symptoms to be reported and investigated on separation 
examination if they were truly present at the time.  
Secondly, the post-service medical report of July 2001 shows 
that the Veteran only reported a prior history of foot 
problems of no more than 1 year's duration, and that he could 
not recall having any history of foot injury while being 
treated for foot complaints at the time.  The absence of any 
report from the Veteran regarding an in-service foot injury, 
or onset of foot symptoms in service, while he was receiving 
treatment for his feet for the first time in July 2001, is 
probative evidence against a finding of continuity of foot 
symptoms since active duty in 1966 - 1968.  The Board's basis 
for this factual conclusion is that it is unlikely that the 
Veteran would be remiss in reporting onset of such symptoms 
in service if he was provided with an opportunity to present 
an account of their history while receiving treatment in the 
first instance for foot complaints.  Only in subsequent 
treatments dated as early as 2002 does the Veteran allege a 
history of service onset of foot symptoms, but the Board 
accords less probative weight to these statements as it 
appears that by then the Veteran's motivations have changed 
from seeking treatment to seeking VA compensation.  
Therefore, in view of the foregoing discussion, the Board 
finds that the Veteran's personal statements regarding a 
history of onset of disabling bilateral foot symptoms in 
service, and continuity of such symptoms thereafter, are not 
credible for purposes of showing onset of his current foot 
disabilities in service or of his having chronic foot 
problems within the year immediately after his separation 
from service.  

Having determined that the Veteran's personal account of his 
history of onset and continuity of bilateral foot symptoms 
since service is not credible, the Board finds that the 
objective medical evidence does not show treatment for 
persistent foot complaints any earlier than 2001.  A lengthy 
period without treatment of the claimed disability is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  As such, the Board 
cannot concede in-service incurrence of the Veteran's chronic 
bilateral foot disabilities in the absence of medical 
treatment of the claimed conditions for many years after 
service, or of an objective medical nexus opinion linking 
these disabilities with service.  38 C.F.R. § 3.303(d) 
(2009); See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the Veteran asserts that his bilateral 
foot disabilities are linked to his period of active duty 
based on his own knowledge of his medical condition, the 
record does not indicate that he possesses the requisite 
professional training and expertise to make medical diagnoses 
or present commentary and opinion on matters of medical 
causation and etiology, and his statements in this regard are 
thus entitled to no probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the Veteran is competent to provide 
testimony as to his perceived symptoms and when they began 
(See Falzone v. Brown, 8 Vet. App. 398 (1995)), as previously 
stated, the Board finds that his statements regarding the 
onset of his foot symptoms in service, and/or their chronic 
presence since his discharge from service, to be not 
credible. 

Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim for service 
connection for a chronic bilateral foot disability, the 
benefit-of-the-doubt doctrine is not for application in the 
present appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The claim in this regard must therefore be denied.


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Although the Veteran 
has been provided with a VA examination addressing his 
hearing loss in December 2006, the Board finds that this 
examination is inadequate for adjudication purposes for the 
reasons that will be further discussed below.  The Board also 
observes that the Veteran has not been provided with a 
medical examination addressing his claimed tinnitus.  

With regard to the tinnitus claim, when determining whether 
or not a VA examination is necessary to satisfy the duty to 
assist, VA must consider the four elements set forth by the 
Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), 
which emphasized that a VA examination must be provided when 
there is:  (1) competent evidence of current disability or 
recurrent symptoms; (2) establishment of an in-service event, 
injury, or disease; (3) an indication that the current 
disability may be associated with the in-service event; and 
(4) insufficient competent medical evidence to decide the 
claim.   

In the present case, the Veteran's own testimony as to 
experiencing a persistent ringing in his ears is competent 
evidence of tinnitus, as tinnitus is a medical condition 
whose diagnosis is predicated solely on the subjective report 
of tinnitus symptoms by the affected individual.  
Furthermore, an October 2006 outpatient treatment report 
notes that the Veteran complained of ringing ears.  The first 
element of the McLendon test is therefore met.  The second 
element is met in that an in-service event that could 
precipitate tinnitus - specifically, exposure to acoustic 
trauma from the discharge of ceremonial firearms and 
artillery - is established by the Veteran's service records, 
indicating that he served in the United States Army in the 
3rd Infantry Regiment ("The Old Guard") at Fort Myer (see 
the Veteran's DD-214 Form for his period of active service 
from August 1966 - August 1968).  In this regard, the Board 
recognizes that the 3rd Infantry Regiment ("The Old Guard") 
is the military unit whose official mission is to perform 
honor guard and ceremonial duties at Arlington National 
Cemetery, and therefore the Veteran's testimony and 
statements as to his medical history regarding his exposure 
to acoustic trauma from the discharge of ceremonial firearms 
and artillery are not inherently implausible.  The third 
McLendon element is met in that the Veteran has provided 
testimony that onset of his tinnitus began in service, 
thereby providing an indication that this disability may be 
associated with the in-service event of honor guard duty 
involving the discharge of firearms and artillery as a 
ceremonial salute.  The fourth and final element of McLendon 
is met in that there is no medical examination and nexus 
opinion addressing the Veteran's tinnitus symptoms, and 
therefore there is insufficient competent medical evidence to 
decide this specific claim.  Although the medical record 
includes an October 2006 treatment note, which shows that the 
Veteran complained of bilateral ringing in his ears and 
requested an referral to audiology, there are no records in 
the claims file showing a referral for these tinnitus 
symptoms and the December 2006 VA audiological report 
contains no reference whatsoever as to the Veteran's prior 
tinnitus complaints.  In view of the foregoing discussion, 
the case should be remanded to the RO so that the Veteran may 
be provided with a VA examination addressing the issue of 
whether or not he has a current diagnosis of tinnitus and 
providing a nexus opinion regarding its relationship with 
service.

With regard to the Veteran's claim for service connection for 
bilateral hearing loss, the Board observes that the examining 
audiologist who conducted the December 2006 VA examination 
had noted in the examination report that the Veteran had 
reported a history of noise exposure in service when a large 
gun (described at the Veteran's August 2009 videoconference 
hearing as a ceremonial cannon) was discharged very close to 
him, with onset of tinnitus and hearing loss ever since, and 
a post-service history of noise exposure in his civilian 
occupation at a glass company and as a recreational hunter 
and very occasional user of power tools.  However, after 
presenting a diagnosis of bilateral mild-to-profound sloping 
sensorineural hearing loss, the examiner failed to provide 
any nexus opinion regarding the likelihood of onset of the 
Veteran's hearing loss during military service in the context 
of the history presented.  Additionally, the Board notes that 
the December 2006 audiological examination report did not 
include the actual audiogram findings on which the 
aforementioned diagnosis was based, with a report of his pure 
tone thresholds in decibels for each ear.  Although the 
report also noted that the Veteran had poor speech 
recognition scores, bilaterally, the report does not include 
a quantified assessment of his speech recognition ability in 
percentages.  

The Board is therefore presently unable to even determine 
whether or not the Veteran's impaired hearing acuity has met 
the requisite minimum thresholds, as prescribed by 
regulation, to be regarded as a disability for purposes of VA 
compensation.  See 38 C.F.R. § 3.385 (2009).  Thus, in view 
of the aforementioned deficits, the Board finds that the 
December 2006 VA audiological examination, which is the only 
audiological examination presently of record, is inadequate 
for adjudication purposes.  See Barr v. Nicholson, 21 Vet. 
App. 447 (2007).  A remand is warranted so that the reports 
of the relevant audiogram and word recognition test that were 
conducted in conjunction with the December 2006 audiological 
examination may be obtained and associated with the evidence.  
An addendum from the examining audiologist who conducted the 
December 2006 audiological examination should also be 
obtained, in which a nexus opinion is provided that considers 
the etiology of the Veteran's hearing loss in the context of 
his reported history of in-service and post-service noise 
exposure. 

The Board notes that the clinical evidence of record includes 
a VA outpatient treatment note dated February 2007, showing 
that the Veteran had been fitted for binaural hearing aids.  
However, the clinical evidence is current only up to this 
date.  Therefore, the RO should also obtain any relevant 
clinical records pertaining to the Veteran's treatment for 
hearing loss and tinnitus since the February 2007 note.   

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain all relevant VA 
medical records pertinent to the Veteran's 
treatment for hearing loss and tinnitus 
for the period from February 2007 to the 
present.  The RO should also obtain the 
audiogram and word recognition test 
results that were obtained in conjunction 
with the December 2006 audiological 
examination and associate them with the 
claims folder.

2.  Following completion of the above, the 
Veteran should be scheduled for an 
appropriate VA examination addressing 
whether or not he has tinnitus and, if so, 
the etiology of this disability in 
relation to his military service.  The 
examiner should provide opinions 
addressing the following question:

If the Veteran is diagnosed with 
tinnitus, is it at least as likely as 
not that the tinnitus had its onset 
during active duty?  For purposes of 
providing this opinion, the examiner 
should assume as true the Veteran's 
historical account of exposure to 
acoustic trauma from the discharge of 
ceremonial firearms and artillery while 
serving as a member of the honor guard 
unit during service.

Pertinent documents in the claims folder, 
including the Veteran's service treatment 
records, must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  The VA audiologist who conducted the 
Veteran's VA audiological examination in 
December 2006 should be asked to review 
the Veteran's claims folder and then 
provide an addendum opinion addressing the 
following question (the Veteran may be 
recalled for further examination if deemed 
necessary):

Is it at least as likely as not that 
the Veteran's hearing loss had its 
onset during active duty?  
Specifically, is the present state of 
his hearing loss consistent with a 
prior history of exposure to acoustic 
trauma during service?  For purposes of 
providing this opinion, the examiner 
should assume as true the Veteran's 
historical account of exposure to 
acoustic trauma from the discharge of 
ceremonial firearms and artillery while 
serving as a member of the honor guard 
unit during service.  (This addendum 
opinion should consider the normal 
audiological findings presented at the 
Veteran's separation examination in 
June 1968, the Veteran's reported 
history of post-service occupational 
and recreational noise exposure, and 
the period of time between the 
Veteran's separation from service in 
August 1968 and when he was first 
clinically diagnosed with bilateral 
sensorineural hearing loss.)

Pertinent documents in the claims folder 
must be reviewed by the aforementioned 
audiologist, who should provide a complete 
rationale for any addendum opinion given 
without resorting to speculation, 
reconciling any conflicting medical 
opinions rendered.

It would be helpful if the aforementioned 
audiologist would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  The RO should clearly state in the 
examination notification letter sent to 
the Veteran that he is legally obligated 
to report for this examination, pursuant 
to 38 C.F.R. § 3.655 (2009).

5.  The RO should then readjudicate the 
Veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  
If either claim remains denied, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  After being provided with 
an opportunity to respond, the case should 
be returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


